Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (RULE 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 27)* Endesa, S.A. (Name of Issuer) American Depositary Shares, each representing the right to receive one ordinary share, nominal value 1.20 each Ordinary Shares, nominal value 1.20 each (Title of Class of Securities) 00029274F1 (CUSIP Number) Acciona, S.A. Avenida de Europa, 18 Empresarial La Moraleja, Alcobendas Madrid, Spain 28108 Attention: Jorge Vega-Penichet +34 91 663 2850 Copy to: Wachtell, Lipton, Rosen & Katz 51 West 52 nd Street New York, New York 10019 Attention: Adam O. Emmerich (212) 403-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 5, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box q NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the Act), or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP NO. 00029274F1 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Acciona, S.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x * (b) £ * Acciona, S.A. (Acciona), which holds 53,043,481ordinary shares, nominal value 1.20 each, of Endesa, S.A. (each, a Share), and Finanzas Dos, S.A. (Finanzas), which holds 211,750,424 Shares and is a wholly owned subsidiary of Acciona, are members of a group and have jointly filed this statement on Schedule 13D. Acciona and Finanzas also may be deemed to be part of a group with ENEL Società per Azioni and Enel Energy Europe Società Responsabilità Limitata (together, ENEL) as a result of the Cooperation Agreement described in Item 4 of this Schedule 13D. In addition, Acciona and Finanzas and ENEL may be deemed to be part of a group with E.ON Aktiengesellschaft (E.ON) as a result of the Settlement Agreement described in Item 4 of this Schedule 13D. However, neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the U.S. Securities Exchange Act of 1934, as amended (the Exchange Act), and Acciona and Finanzas expressly disclaim such beneficial ownership. 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) BK, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Kingdom of Spain NUMBER OF SHARES BENEFICIALL Y OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 53,043,481 8 SHARED VOTING POWER 211,750,424** ** Does not include 709,923,858 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the Statement on Schedule 13D filed by ENEL (as amended, the ENEL Schedule 13D) or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 9 SOLE DISPOSITIVE POWER 53,043,481 -2- 10SHARED DISPOSITIVE POWER 211,750,424*** *** Does not include 709,923,858 Shares that are or may be deemed to be beneficially owned by ENEL, as reported by in the ENEL Schedule 13D or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 264,793,905 **** **** Does not include 709,923,858 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 25.0%***** ***** Based on 1,058,752,117 Shares outstanding as reported in the CNMV  Comisión Nacional del Mercado de Valores website. The percentage shown does not include 709,923,858 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D, amounting in the aggregate to 67.05% of the Shares outstanding, or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 14 TYPE OF REPORTING PERSON (See Instructions) CO -3- SCHEDULE 13D CUSIP NO. 00029274F1 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Finanzas Dos, S.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x * (b) £ * Acciona, which holds 53,043,481Shares, and Finanzas, which holds 211,750,424 Shares and is a wholly owned subsidiary of Acciona, are members of a group. Acciona and Finanzas may be deemed to be part of a group with ENEL as a result of the Cooperation Agreement described in Item 4 of this Schedule 13D. In addition, Acciona and Finanzas and ENEL may be deemed to be part of a group with E.ON as a result of the Settlement Agreement described in Item 4 of this Schedule 13D. However, neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) BK, AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) £ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Kingdom of Spain 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 211,750,424** NUMBER OF SHARES BENEFICIALL Y OWNED BY EACH REPORTING PERSON WITH ** Does not include 709,923,858 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 211,750,424*** *** Does not include 709,923,858 Shares that are or may be deemed to be -4- beneficially owned by ENEL, as reported by in the ENEL Schedule 13D or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 211,750,424**** **** Does not include 709,923,858Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D or any Shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 20.0%***** ***** Based on 1,058,752,117 Shares outstanding as reported in the CNMV  Comisión Nacional del Mercado de Valores website. The percentage shown does not include 709,923,858 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D, amounting in the aggregate to 67.05 %, or any shares owned by E.ON. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL or E.ON for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 14 TYPE OF REPORTING PERSON (See Instructions) CO -5- This Amendment No. 27 (Amendment No. 27) amends and supplements the statement on Schedule 13D (as previously amended from time to time, the Schedule 13D) filed by Acciona, S.A. (Acciona) and Finanzas Dos, S.A. (Finanzas and together with Acciona, the Reporting Persons), pursuant to a Joint Filing Agreement filed with the original Schedule 13D on October 5, 2006, with respect to the ordinary shares, nominal value 1.20 each (a Share), and the American Depositary Shares (the ADSs), each representing the right to receive one Share of Endesa, S.A. (Endesa or the Issuer). Capitalized terms used and not defined in this Amendment No. 27 have the meanings set forth in the Schedule 13D. Except as specifically provided herein, this Amendment No. 27 does not modify any of the information previously reported in the Schedule 13D. Item 3. Source and Amount of Funds or Other Consideration To purchase the 42,079,382 Shares acquired by it in the Offers (as described under Item 5 below), Acciona used approximately 1.69 billion in funds borrowed under the 1.8 billion credit facility entered into on April 2007 by Acciona, as borrower, Banco Santander Central Hispano, S.A., The Royal Bank of Scotland Plc, Banco Bilbao Vizcaya Argentaria, S.A., Banca IMI S.p.A., BNP Paribas S.A., Sucursal en España, Caylon S.A., Sucursal en España, and Natixis S.A., Sucursal en España (the Acciona Credit Facility). A more detailed description of the Acciona Credit Facility is contained in the Schedule TO-T filed by Acciona, Enel and EEE with the Securities and Exchange Commission on July 30, 2007, under the section entitled Source and Amount of Funds, which section is incorporated herein by reference. An English translation of the Acciona Credit Facility is attached hereto as Exhibit 10.20 and incorporated herein by reference. Item 5. Interest in Securities of the Issuer. Item 5 is hereby amended to add the following supplemental information: On October 5, 2007 the Spanish Comisión Nacional del Mercado de Valores  CNMV informed EEE and Acciona (together, the Offerors) that an aggregate number of 487,601,643 ordinary shares representing 46.05% of the outstanding Shares, in each case including ordinary shares represented by ADSs, were tendered into the joint tender offers in Spain and in the U.S. for 100% of the outstanding Shares and ADSs of Endesa (the Offers) and were not withdrawn. No ordinary shares were tendered into the joint tender offer in the U.S. and not withdrawn and 4,541,626 ADSs representing 0.43% of the outstanding share capital of Endesa, were tendered into the joint tender offer in the U.S. and not withdrawn. Pursuant to the terms of the Offers and the Cooperation Agreement, previously filed as Exhibit 10.18 to this Schedule 13D, Acciona is acquiring 42,079,382 Shares at 40.16 per share for approximately 1.69 billion and ENEL is acquiring 445,522,261 Shares as a result of the Offers. The settlement of the joint tender offer in Spain will occur on October 10, 2007 and the settlement of the joint tender offer in the U.S. will occur promptly thereafter. As a result of the Offers, together Acciona and Finanzas hold 264,793,905 Shares, representing approximately 25.0%, of the outstanding share capital of Endesa. Item 7. Material to be Filed as Exhibits. Item 7 is hereby amended and supplemented by adding the following thereto: 10.20 English Translation of the 1,800,000,000 Syndicated Credit Facility among Acciona, S.A., The Royal Bank of Scotland, plc, Banco Santander Central Hispano, S.A., Banco Bilbao Vizcaya Argentaria, S.A., Caylon, Spanish Branch and Natixis S.A., Spanish Branch dated April 11, 2007 (Previously filed as Exhibit (b)(1) to the Schedule TO-T filed by Acciona, S.A., Enel Società Per Azioni and Enel Energy Europe Società A Responsabilità Limitata with the Securities and Exchange Commission on July 30, 2007 and incorporated herein by reference). -6- 99.54 English translation of the notification by the Spanish Comisión Nacional del Mercado de Valores  CNMV as to the number of ordinary shares and ordinary shares represented by ADSs tendered into the joint tender offers dated October 5, 2007 (Previously filed as Exhibit (a)(5)(KK) to Amendment No. 7 to the Schedule TO-T filed by Acciona, S.A., Enel Società Per Azioni and Enel Energy Europe Società A Responsabilità Limitata with the Securities and Exchange Commission on October 5, 2007 and incorporated herein by reference). -7- SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: October 5, 2007 ACCIONA, S.A. By: /s/ Jorge Vega-Penichet Name: Jorge Vega-Penichet Title: Company Secretary FINANZAS DOS, S.A. By: /s/ Vicente Santamaria de Paredes Castillo Name: Vicente Santamaria de Paredes Castillo Title: Company Secretary -8- INDEX OF EXHIBITS 10.1 English Translation of Bridge Credit Contract, dated September 26, 2006, between, Finanzas Dos, S.A. as guaranteed party, Acciona, S.A as guarantor, Banco Santander Central Hispano, S.A. as financing entity 10.2 English Translation of Bridge Credit Commitment, dated September 26, 2006, from Banco Santander Central Hispano, S.A. to Acciona, S.A 10.3 English Translation of Commitment Letter, dated September 26, 2006, from Banco Santander Central Hispano, S.A. to Acciona, S.A. and Finanzas Dos, S.A and related Term Sheets 10.4 International Swaps and Derivatives Association, Inc. Master Agreement, dated as of September 25, 2006, between Banco Santander Central Hispano, S.A. and Finanzas Dos, S .A. (with Confirmations dated September 25, 2006, September 27, 2006, October 3, 2006, October 4, 2006, October 5, 2006, October 6, 2006, October 9, 2006, October 10, 2006 and October 11, 2006) 10.5 Confirmations with respect to the Total Return Swaps entered into on October 12, 13, 16, 17 and 19, 2006 10.6 English Translation of Amendment and Extension of Bridge Loan Agreement, dated November 15, 2006, by and among Banco Santander Central Hispano, S.A. Acciona, S.A. and Finanzas Dos, S.A. 10.7 English Translation of Stock Purchase Order from Acciona, S.A. to Banco Santander Central Hispano, S.A., dated September 25, 2006 10.8 English Translation of letter from Acciona, S.A. to Banco Santander Central Hispano, S.A., dated September 25, 2006. 10.9 English Translation of Syndicated Financing Agreement between Finanzas Dos, S.A. and the Lenders, dated December 21, 2006 10.10 English Translation of Syndicated Financing Agreement between Acciona, S.A. and the Lenders, dated December 21, 2006 10.11 English Translation of Shareholder Subordinated Loan Agreement between Acciona, S.A., Finanzas Dos, S.A. and the Lenders, dated December 21, 2006 10.12 English Translation of Coordination and Guarantees Agreement between Acciona, S.A., Finanzas Dos, S.A. and the Lenders, dated December 21, 2006 10.13 English Translation of Shareholder Support Agreement between Acciona, S.A., Finanzas Dos, S.A. and the Lenders, dated December 21, 2006 10.14 English Translation of CMOFs Agreement between Acciona, S.A. and the Lenders, dated December 21, 2006 10.15 English Translation of CMOFs between Finanzas Dos, S.A. and the Lenders, dated December 21, 2006 10.16 English Translation of Agreement by and between Acciona, S.A., Finanzas Dos, S.A., ENEL S.p.A. and Enel Energy Europe Società Responsabilità Limitata, dated March 26, 2007, regarding the parties ownership in development of a joint ownership project for Endesa, S.A. (Cooperation Agreement) -9- 10.17 Agreement by and among ENEL S.p.A, Acciona, S.A. and E.ON AG, dated April 2, 2007 (the Settlement Agreement) 10.18 English Translation of Amendment, dated April 2, 2007, to the Cooperation Agreement, dated March 26, 2007, regarding the development of a joint ownership project for Endesa, by and between Acciona, S.A., Finanzas Dos, S.A., ENEL S.p.A. and Enel Energy Europe S.r.L. 10.19 Confidentiality Agreement dated June 15, 2007, between Acciona, S.A. and Endesa, S.A. 10.20 English Translation of the 1,800,000,000 Syndicated Credit Facility among Acciona, S.A., The Royal Bank of Scotland, plc, Banco Santander Central Hispano, S.A., Banco Bilbao Vizcaya Argentaria, S.A., Caylon, Spanish Branch and Natixis S.A., Spanish Branch dated April 11, 2007. (27(a)) 99.1 Complaint filed on October 12, 2006 by E.ON AG and E.ON Zwölfte Verwaltungs GmbH against Acciona, S.A. and Finanzas Dos, S.A. (Civil Action No. 06 CV 8720) 99.2 Hecho Relevante (No. 71725) filed on October 20, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Response to query from the CNMV as to Accionas intent as an Endesa shareholder.) (English Translation) 99.3 Resolutions of the Comisión Nacional de la Energia (CNE) regarding Acciona, S.A.s and Finanzas Dos, S.A.s ownership in Endesa securities, dated November 3, 2006 99.4 Amended Complaint filed on November 3, 2006, by E.ON AG, E.ON Zwölfte Verwaltungs GmbH and BKB AG against Acciona, S.A. and Finanzas Dos, S.A. (Civil Action No. 06 CV 8720) 99.5 Hecho Relevante (No. 72281) filed on November 10, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Notification of acquisition of an additional 9.63% of the Shares.) 99.6 Press release issued by Acciona, S.A., dated November 10, 2006 99.7 Hecho Relevante (No. 72898) filed on November 21, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Notification of acquisition of an additional 0.37% of the Shares) 99.8 Opinion and Order rendered by the Honorable Denise Cote, United States District Judge, United States District Court, Southern District of New York, in E.ON AG and E.ON Zwölfte Verwaltungs GmbH v. Acciona, S.A. and Finanzas Dos, S.A. (Civil Action No. 06 CV 8720), dated November 20, 2006 99.9 Hecho Relevante (No. 71032 ) filed on September 25, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Notification of the acquisition of a 10% interest in Endesa.) (English Translation) 99.10 Anuncios a la CNMV (No. 71035 ) released on September 26, 2006 by the Spanish Comisión Nacional del Mercado de Valores. (Copy of Announcement by the CNMV in relation to Acciona and Endesa.) (English Translation) -10- 99.11 Hecho Relevante (No. 71036 ) filed on September 26, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Press release relating to the acquisition of a 10% interest in Endesa.) (English Translation) 99.12 Hecho Relevante (No. 71037 ) filed on September 26, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Powerpoint presentation relating to the acquisition of a 10% interest in Endesa.) (English original) 99.13 Hecho Relevante (No. 71040 ) filed on September 26, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Copies of the materials included in Hechos Relevantes Nos. 71032, 71036 and 71037, and additional press release in response to certain media reports.) (The Powerpoint presentation filed as Hecho Relevante No. 71036, which was originally prepared in English, is not refiled as part of this Exhibit, but is filed as Exhibit 99.12.) (English Translation) 99.14 Hecho Relevante (No. 71074 ) filed on September 26, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Additional information relating to Accionas investment in Endesa.) (English Translation) 99.15 Anuncios a la CNMV (No. 71075 ) released on September 26, 2006 by the Spanish Comisión Nacional del Mercado de Valores. (Copy of Announcement by the CNMV in relation to Acciona.) (English Translation) 99.16 Hecho Relevante (No. 71151 ) filed on September 27, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Notification in relation to Total Returns Swaps having reach 5.01%.) (English Translation) 99.17 Hecho Relevante (No. 71504 ) filed on October 16, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Notification of the commencement of a lawsuit by E.ON in the United States District Court for the Southern District of New York.) (English Translation) 99.18 Hecho Relevante (No. 71699 ) filed on October 20, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Notification in relation to Total Returns Swaps having reached 9.63%.) (English Translation) 99.19 Hecho Relevante (No. 71703 ) filed on October 20, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Including copies of (a) (in the original Spanish) of the Bridge Credit Contract filed as Exhibit 10.1, the Bridge Credit Commitment filed as Exhibit 10.2, the Commitment Letter and related Term Sheets filed as Exhibit 10.3; (b) (in the original English) the International Swaps and Derivatives Association, Inc. Master Agreement with Confirmations dated September 25 and 27, 2006 and October 3, 4, 5, 6, 9, 10 and 11, 2006 filed as Exhibit 10.4; (c) (in the original English and Spanish translation) Amendment No. 1 to the Schedule 13D; and (d) (in Spanish translation) the Complaint filed as Exhibit 99.1. (English Translation, without exhibits filed otherwise with this Schedule 13D) 99.20 Hecho Relevante (No. 72034 ) filed on November 6, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Notification of CNE approval, including official notice of the CNE filed previously as Exhibit 99.3.) (English Translation) -11- 99.21 Supplemental and Amended Complaint filed on November 17, 2006, by E.ON AG, E.ON Zwölfte Verwaltungs GmbH and BKB AG against Acciona, S.A. and Finanzas Dos, S.A. (Civil Action No. 06 CV 8720) 99.22 Hecho Relevante ( No. 74537 ) filed on December 22, 2006 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Notification related to the Long- Term Financing and the Acciona Financing.) 99.23 Hecho Relevante ( Nos. 75419, 75427, 75428, 75434, 75436, 75438 and 75439 ) filed on January 10, 2007 by Acciona, S.A. with the Spanish Comisión Nacional del Mercado de Valores. (Notification related to purchase of additional Shares and attaching the original Spanish language versions of the financing agreements, English translations of which have been filed as Exhibits 10.9 through 10.13 hereto and the CMOFs) 99.24 Letter from the Spanish Comisión Nacional del Mercado de Valores to Acciona, dated January 8, 2006, attaching a copy of the E.ON CNMV Complaint. (English Translation) 99.25 Opinion and Order rendered by the Honorable Denise Cote, United States District Judge, United States District Court, Southern District of New York, in E.ON AG and E.ON Zwölfte Verwaltungs GmbH v. Acciona, S.A. and Finanzas Dos, S.A. (Civil Action No. 06
